Citation Nr: 0421016	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and obtained a medical opinion in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The evidence indicates that the current diagnosis of 
chronic paranoid schizophrenia had its onset during service.


CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the complaints of nervousness and 
difficulty sleeping documented in his service medical records 
represented the onset of chronic paranoid schizophrenia, 
which was diagnosed in February 1990.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The Board notes that the veteran's representative has 
asserted that, in order to comply with the statute, the VCAA 
notice must inform the veteran of what types of evidence 
would substantiate the claim, including the specific evidence 
needed to establish entitlement to service connection for 
paranoid schizophrenia.  Section 5103(a) of the statute 
provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
submitted, that is necessary to substantiate the claim.  In 
the regulation implementing the statute, 38 C.F.R. 
§ 3.159(b)(1), the Secretary used nearly identical language.  
Neither the statute nor the regulation specifies the degree 
of detail required in the notice, or the scope of the law to 
be considered in informing the claimant.  The United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") considered this issue in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), and found that 
"[section] 3.159(b)(1) sets out with reasonable clarity and 
specificity the notice VA is required to provide a claimant 
and is entirely consistent with the statutory requirement of 
§ 5103(a)."  Paralyzed Veterans of America, 345 F.3d 
at 1347.  For these reasons the Board finds that the 
representative's arguments are without merit.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001 by informing him 
of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

In the September 2001 rating decision, the April 2003 
statement of the case, and March 2004 supplemental statement 
of the case, the RO informed the veteran of the regulatory 
requirements for establishing entitlement to service 
connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA psychiatric examination in June 2002, which 
included a medical opinion regarding the claimed nexus 
between the currently diagnosed psychiatric disorder and the 
veteran's military service.  The veteran has not alluded to 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that, 
given the Board's disposition of his appeal, no further 
assistance is required in order to assist him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The VA treatment records disclose that the veteran's 
complaints of nervousness, depression, difficulty sleeping, 
and hearing voices that were not there were diagnosed as 
paranoid schizophrenia following psychological testing in 
February 1990.  His claim is, therefore, supported by a 
current diagnosis of disability.  Hickson, 12 Vet. 
App. at 253.  For the reasons that will be explained below, 
the Board finds that the evidence indicates that the 
currently diagnosed psychiatric disorder is related to 
symptoms documented during service.

The veteran's service medical records show that in July 1976 
he reported feeling nervous and having difficulty sleeping 
since he was assigned to the demilitarized zone in Korea.  He 
denied having had those problems previously.  On examination 
he appeared nervous, and he was given medication.  He was 
referred to the mental health center in October 1977 due to 
depression and situational problems.  When evaluated later in 
October 1977, he stated that he was unable to sleep and that 
he was in the process of a divorce.  He was then given the 
diagnosis of a situational stress reaction.

In November 1977 he complained of a decreased appetite and 
vomiting after every meal.  Examination and diagnostic 
testing failed to reveal any cause for his complaints, and 
his symptoms were assessed as being functional.  The medical 
care provider offered to refer him to the mental health 
center for treatment, but he refused.

During his July 1984 separation examination, the veteran 
again complained of feeling nervous for the previous two 
years and difficulty sleeping for the previous year.  He was 
referred to the mental health center for evaluation, and the 
records indicate that an evaluation was conducted.  The 
report of the evaluation is not, however, included in the 
available service medical records.

The VA treatment records indicate that the veteran has 
received treatment from the VA medical center (MC) since 
September 1984.  He underwent a VA medical examination in 
December 1984, at which time the examiner noted that he was 
mildly anxious.  He complained of depression in May 1985, 
feeling very nervous and depressed in August 1985, and was 
diagnosed with anxiety neurosis in December 1985.  He was 
treated for tension headaches in April 1986, and complained 
of nervousness during a July 1986 VA examination.  In October 
1986 he was found to be suffering from moderate anxiety, in 
January 1987 he was described as depressed, and in February 
1987 he was again found to be anxious.

While being treated for medical problems in April 1989, the 
veteran complained of feeling nervous and depressed.  The 
medical care provider then entered a diagnosis of chronic 
anxiety, and referred the veteran to the mental health clinic 
for evaluation.  During the May 1989 evaluation the veteran 
denied having received any previous psychiatric treatment.  
He reported that he and his spouse had recently separated.  
He complained of difficulty sleeping, nervousness, and the 
feeling that someone had been watching him for a "long 
time."  The psychiatrist then entered a diagnosis of an 
adjustment disorder, to rule out a paranoid disorder.

When seen in June 1989 the veteran again complained of 
nervousness, difficulty sleeping, and the sensation that 
someone was watching him, but he was vague in terms of when 
his symptoms began.  In August 1989 he stated that he had had 
those symptoms "for years."  He had had to quit school in 
1987 due to difficulty concentrating.  The treating 
psychiatrist indicated that the diagnosis of his symptoms was 
not clear, but prescribed Thorazine.  In January 1990 the 
veteran reported experiencing auditory hallucinations prior 
to August 1989, but stated that that symptom had stopped when 
he started taking the Thorazine.  The psychiatrist then 
entered a diagnosis to rule out paranoid schizophrenia, and 
referred the veteran for neuropsychological testing to 
determine the correct diagnosis.  That testing, which was 
completed in February 1990, resulted in a confirmed diagnosis 
of paranoid schizophrenia.  The veteran has continued to 
receive ongoing treatment for paranoid schizophrenia since 
February 1990.

During an April 2000 therapy session the veteran reported 
having heard voices and seen visions while he was in service.  
In explaining this report his treating psychiatrist referred 
to the complaints documented in July 1976.  The veteran again 
reported having heard voices and seen visions while in 
service on multiple occasions after April 2000.

The RO provided the veteran a VA psychiatric examination in 
June 2002, which included review of his medical records.  
During the examination the veteran reported having left 
service in 1984 because he believed that something was wrong 
with him, although he did not know what.  He was unable to 
give the examiner any more details regarding his symptoms, 
which the examiner compared to his current inability to 
explain his symptoms.  The examiner referenced the April 2000 
VA treatment record showing that the veteran had reported 
hearing voices and seeing visions while he was in service.  
Based on that report, he provided the opinion that the 
symptoms documented in 1984 represented the onset of the 
currently diagnosed paranoid schizophrenia.

The RO found that the examiner's opinion was not adequate for 
rating purposes because it was based on the veteran's 
reported history, as documented in the April 2000 treatment 
note, and asked the examiner to provide an opinion based on 
the medical evidence.  In a September 2003 addendum to the 
examination report the examiner stated:

After reviewing the records again I was not able to 
find any statement written prior to his discharge 
with the diagnosis of schizophrenia, paranoid type.  
My clinical experience leads me to think that he 
began to show symptoms of schizophrenia while on 
active duty, but I cannot substantiate it.

In order to support a grant of service connection, the 
evidence need not conclusively show that paranoid 
schizophrenia is related to the symptoms documented during 
service; if the evidence is in equipoise, service connection 
is warranted for the claimed disability.  Ortiz, 274 F.3d 
at 1364; 38 C.F.R. § 3.102 (2003).  The evidence shows that 
the veteran complained of nervousness and difficulty sleeping 
several times during service, including during his July 1984 
separation examination.  He also complained of nervousness 
and difficulty sleeping beginning in December 1984, and on 
several occasions thereafter.  Although the diagnosis of 
paranoid schizophrenia was not entered until February 1990, 
the veteran did not undergo a psychiatric evaluation until 
then.  The VA examiner in September 2003 provided the opinion 
that, based on review of the medical records and his clinical 
experience, the onset of the paranoid schizophrenia occurred 
while the veteran was in service.  

After resolving all doubt in favor of the veteran, the Board 
finds that the veteran's claim is supported by probative 
evidence of an in-service disease or injury, and medical 
evidence of a nexus between the currently diagnosed paranoid 
schizophrenia and the in-service symptoms.  Hickson, 12 Vet. 
App. at 253.  The criteria for a grant of service connection 
are, therefore, met.


ORDER

Service connection for paranoid schizophrenia is granted.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



